IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0680
                            Filed November 23, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ZACHARY LIDDICK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mills County, Craig Dreismeier,

Judge.



      Zachary Liddick appeals the sentence imposed for his conviction for

attempted murder. SENTENCE VACATED IN PART AND REMANDED WITH

DIRECTION.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Greer and Badding, JJ.
                                         2


BOWER, Chief Judge.

       Zachary Liddick appeals the sentence imposed for his conviction for

attempted murder. We vacate in part and remand for a corrected sentencing order.

I. Background Facts and Proceedings.

       Liddick was seventeen years old when he exchanged words with a sixteen-

year-old stranger and then approached the stranger and shot him in the abdomen.

Liddick pleaded guilty to attempted murder. The district court accepted the plea.

At sentencing, the parties agreed the court could consider a recent forensic

juvenile psychological assessment report prepared by Theodore J. DeLaet, Ph.D.

and the reverse waiver report prepared by a juvenile court officer. Both reports

explore Liddick’s tumultuous family background, substance-abuse issues, and

already lengthy criminal-offense history. Dr DeLaet also explored Liddick’s mental-

health background and performed a number of psychological assessments,

resulting in several diagnoses.

       The court reviewed the five sentencing factors applicable to juvenile

offenders and imposed a twenty-five year sentence of imprisonment, with a

seventy-percent mandatory minimum, and a $5000 fine, which was suspended.

Liddick challenges the mandatory minimum sentence, arguing the district court did

not properly apply the factors applicable to juvenile offenders. He also asserts the

fine imposed is illegal.

II. Scope and Standard of Review.

       “We review ‘the trial court’s application of pertinent sentencing statutes for

correction of errors at law.’” State v. Calvin, 839 N.W.2d 181, 184 (Iowa 2013)

(citation omitted). “Sentencing decisions of the district court are cloaked with a
                                          3

strong presumption in their favor.” State v. Crooks, 911 N.W.2d 153, 171 (Iowa

2018). “If the sentence imposed is within the statutory limits . . . we review for an

abuse of discretion.” State v. Majors, 940 N.W.2d 372, 385 (Iowa 2020). An abuse

of discretion occurs “[w]hen the district court exercises its discretion on grounds or

for reasons that were clearly untenable or unreasonable.” State v. Thompson, 856

N.W.2d 915, 918 (Iowa 2014). As explained in State v. Roby,

       A discretionary sentencing ruling . . . may be [an abuse of discretion]
       if a sentencing court fails to consider a relevant factor that should
       have received significant weight, gives significant weight to an
       improper or irrelevant factor, or considers only appropriate factors
       but nevertheless commits a clear error of judgment by arriving at a
       sentence that lies outside the limited range of choice dictated by the
       facts of the case.

897 N.W.2d 127, 138 (Iowa 2017) (second alteration in original) (citation omitted).

III. Mandatory Minimum.

       Our supreme court has concluded mandatory minimum sentences may not

be imposed on a juvenile offender without an individualized sentencing proceeding

and the court’s consideration of these factors:

       (1) the age of the offender and the features of youthful behavior, such
       as “immaturity, impetuosity, and failure to appreciate risks and
       consequences”; (2) the particular “family and home environment”
       that surround the youth; (3) the circumstances of the particular crime
       and all circumstances relating to youth that may have played a role
       in the commission of the crime; (4) the challenges for youthful
       offenders in navigating through the criminal process; and (5) the
       possibility of rehabilitation and the capacity for change.

State v. Lyle, 854 N.W.2d 378, 404 n.10 (Iowa 2014) (quoting Miller v. Alabama,

567 U.S. 460, 477 (2012)); accord Majors, 940 N.W.2d at 386 (Iowa 2020) (“Our

decisions have clarified that the sentencing court must consider the

Miller/Lyle/Roby factors in an individualized sentencing hearing if it is
                                         4


contemplating imposing a mandatory minimum sentence on a juvenile offender.”).

As our supreme court explained in Roby:

      First, the factors generally serve to mitigate punishment, not
      aggravate punishment. Second, juvenile sentencing hearings are
      not entirely adversarial. The goal is to craft a “punishment that
      serves the best interests of the child and of society.” Third, the
      default rule in sentencing a juvenile is that they are not subject to
      minimum periods of incarceration.

897 N.W.2d at 144 (citations omitted).

      Dr. DeLaet incorporated a discussion of the relevant factors in the

psychological assessment and report.

      1. Age and Features of Youthful Behavior:
              [Liddick] recently turned eighteen and so he [is] several years
      away from turning age twenty-five. A question to be considered by
      this writer and the courts would be whether [Liddick] is a typical
      [eighteen]-year-old in terms of judgment capacity. As indicated by
      his intelligence test scores and other psychological factors, he has
      under-developed capacity for understanding and judgment as laid
      out in the preceding sections compared to same-age youth.
              This is not to say that he did not know right from wrong at the
      time of his offense. This writer also notes the significant role of
      substance impairment on his quality of judgment at the time and the
      role of peer influence on the collective behavior of the three
      individuals
      2. Family and Home Environment:
              [Liddick] has had significant family turmoil and disruption. He
      had a poor relationship with his father and noted that his father
      recently committed suicide. He has had a difficult time, particularly
      since the age of [thirteen], at staying out of detention centers, jails,
      and being in higher levels of care/out of home placements. He was
      living with his mother at the time of his offense but appeared to be
      poorly managed in that environment. Generally speaking, in terms
      of having effective parenting role models, parental protection, etc.
      [Liddick] has had a significantly problematic family and home
      environment during his upbringing.
              [Liddick] has a number of psychological traits and
      characteristics comparable to youth who have issues of neglect,
      abandonment, and/or abuse. He was generally somewhat indifferent
      in describing his relationship with his mother.
      3. Circumstances of the Crime:
              This writer reviewed the Minutes of Testimony . . . . Included
      in the document is an interview of the identified [sixteen]-year-old
                                   5


victim and the now [eighteen]-year-old male who was in the car with
[Liddick] on the date of the incident. Interviews of law enforcement
officers involved in the investigation of the shooting were also
included.
        The victim told investigators that [Liddick] shot him with a
pistol. He reported he did not know the person who shot him.
        The other male in the car with [Liddick], referred to here as
CS, claimed [Liddick] was the person who shot the victim and had
the gun used in the shooting. He described [Liddick] as “angry” and
told him he wanted to shoot someone that day. A female peer was
also with them, identified here as KT. CS claimed it was [Liddick]
who started the verbal altercation with two teenagers on the
sidewalk. After one of the two said something back to [Liddick], he
had the car stopped. He exited the car and shot the youth who had
said something.
        ....
4. Legal Incompetency:
        . . . [Liddick] does have limited cognitive abilities and limited
problem-solving abilities as evidenced by his Intellectual Disability
diagnosis. Assessing what [Liddick] understands and appreciates
about the court process or any instructions that he is given will have
to be assessed to make sure he has an adequate understanding. . . .
There was a negative influence on judgment and decision making
due to his reported consumption of substances on the date of his
offense. Said differently, this writer understands that substance use
impairment could not be used as a diminished capacity defense.
5. Rehabilitation:
        This is defined in the [Roby] case as “the possibility of
rehabilitation and capacity for change.” [Liddick] has a multiple year
history of having poor response to treatment. As indicated by the
RSTI scores, he has poor amenability to treatment. He has failed or
dropped out of multiple treatments and stopped medications on his
own at age [thirteen]. His prognosis for rehabilitation would be
guarded-to-poor. He will need assistance via structured treatment
program adjusted to his intellectual abilities, so that he can make
meaningful changes in his life. He appeared more somber and
somewhat remorseful on the date of assessment. Based on all
available factors such as maturity, complexity, treatment amenability,
and dangerousness, [Liddick] would be a poor candidate for
community release. His risk of noncompliance or dropping out of
treatment is high. His substance use relapse risk is currently high.
His risk to seek out relationships with persons where substance use
and/or criminal activity is common is high based on his history. He
appears to have some current desire to want to get better but has
very limited understanding or appreciation of [how] to get better and
improve his life. His poor academic progress in school is further
indication of his poor rehabilitation potential.
                                        6


      The sentencing court considered each of the five factors, addressed what

he considered “noteworthy” in Dr. DeLaet’s report observations, and stated:

      So I think it’s appropriate for those factors to be reflected upon. But
      as noted by counsel in regard to the case law itself, although
      imposing a mandatory minimum for a juvenile offender is generally
      not preferred but the court clearly does have that ability to do that
      after considering what factors we would consider for any other
      sentence in regards to considering public safety, deterrence,
      retribution, how you’ve impacted everyone’s lives in regards to this
      case cannot be minimized as well and I do not minimize any of that
      in regards to the sentence that I am about to impose.
              I have given this careful consideration based upon the
      information that has been presented to me. I do think that there are
      some factors that probably weigh against a mandatory minimum
      sentence for you. However, this isn’t an exhaustive list. This is a
      consideration by the court in regards to what should happen in
      regards to you moving forward and primarily the concerns that I have
      weigh in regards to your past prior failures in following through with
      treatment. Perhaps this is just something that’s related to what is
      going on in your head and not being fully developed and functioned
      and being able to make the right decisions. Sadly, though, I think
      most of the adults that we sentence are before us because they too
      have failed to make the right decisions at the right time. They made
      a bad choice, and that’s why they are before us. You made a bad
      choice, and that’s why you’re before me as well.
              I have taken into consideration these other factors, but in the
      end, I am absolutely of the belief that even though there may be
      some mitigation against the mandatory minimum sentence, this
      Court absolutely believes that a minimum sentence is required.

      Liddick notes the court recognized his “deficiencies in controlling impetuous

behavior, decision-making, and problem-solving.” However, Liddick argues the

sentencing court did not give the required mitigating effect to these deficiencies

and did not give enough weight to parental neglect and inadequate supervision.

Liddick asserts, “The district court essentially viewed [his] actions as though he

were a normal adult as opposed to a youth with underdeveloped abilities to

maintain control of his emotions and make good decisions.”
                                         7


         Our reading of the court’s reasoning does not support Liddick’s

characterization. Rather, the court did consider the relevant factors and the goal,

which is “to craft a ‘punishment that serves the best interests of the child and of

society.’” Roby, 897 N.W.2d at 144 (citation omitted). The court followed the

outlined sentencing procedure by conducting an individualized hearing, applied the

appropriate factors, and imposed a sentence authorized by statute and supported

by the evidence. See Majors, 940 N.W.2d at 387 (“But if the court follows our

outlined sentencing procedure by conducting an individualized hearing, applies the

Miller/Lyle/Roby factors, and imposes a sentence authorized by statute and

supported by the evidence, then we affirm the sentence.”). We discern no abuse

of discretion in the court’s imposition of a mandatory minimum sentence.

IV. Fine.

         “The court may correct an illegal sentence at any time.” Iowa R. Crim. P.

2.24(5)(a)). Attempted murder is a class “B” felony. See Iowa Code § 707.11(2)

(2019). A class “B” felony is punishable by up to twenty-five years in prison, but

there is no fine associated with it. See id. § 902.9(1)(b). The State agrees with

Liddick there is no statutory authority supporting the fine. We therefore vacate that

portion of the sentence requiring him to pay a fine. See State v. Ross, 729 N.W.2d

806, 809 (Iowa 2007) (“[T]he unauthorized fines imposed as part of the defendant’s

sentences must be vacated.”); accord State v. Vandermark, ___ N.W.2d ___, ___,

2021 WL 4928418, at *5 (Iowa 2021). We remand for a corrected sentencing

order.

         SENTENCE VACATED IN PART AND REMANDED WITH DIRECTION.